BAILES, Judge.
This matter is before us on a motion to dismiss the appeal by Kayser Anderson and Carrie Morgan Anderson.
The record reflects that Kayser Anderson and Carrie Morgan Anderson filed in *263district court a petition to annul a certain judgment rendered against them. To this petition certain dilatory and peremptory exceptions were filed by Securities Finance Company, Inc. Before the trial court ruled on these exceptions, a supplemental and amended petition was filed. To this latter petition, identical dilatory and peremptory exceptions were filed.
The trial court on October 14, 1963, rendered judgment sustaining the peremptory exceptions, and on October 18, 1963, signed a judgment dismissing the plaintiffs’ (Kay-ser Anderson and Carrie Morgan Anderson) suit. Regular and proper notice of judgment was given said plaintiffs. No appeal was taken from this judgment.
On June IS, 1964, the trial court sustained the (second set of) exceptions that were filed to the petitioners’ supplemental and amended petition, and judgment was signed on June 19, 1964.
It is from the second judgment dismissing the petitioners’ suit that this appeal was taken and to which the motion to dismiss is directed.
We find that the appeal must be dismissed for the reason that the judgment signed by the trial court on October 18, 1963, dismissed the petitioners’ action to annul the judgment. This was a definitive judgment and has become final, and from which no appeal at this time will lie.
Should petitioners have felt that the supplemental and amended petition they filed after the exceptions were taken under advisement by the court cured the defects of their original petition it was incumbent upon them to call it to the trial court’s attention by a motion for a new trial. This they did not do; thus they acquiesced in the judgment of the court.
Let this appeal be dismissed.